Citation Nr: 1443541	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  10-07 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from September 1980 to June 2001.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2008 and May 2009 rating decisions by the Winston-Salem, North Carolina and San Diego, California Department of Veterans Affairs (VA) Regional Offices (RO), respectively. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the matters on appeal. See 38 C.F.R. § 3.159 (2013).

The Veteran alleges that his current hypertension was incurred during service.  While his blood pressure was largely reported as normal during service and at separation, a September 1998 service treatment record (STR) notes that the Veteran complained of a slight headache and his blood pressure was 180/100.  When his blood pressure was taken again during the examination, it was 142/94.  The consulting provider noted labile hypertension.  An examination to secure a medical opinion regarding a nexus between the Veteran's current diagnosed hypertension and his service, to include this September 1998 note of labile hypertension, is necessary.

The Veteran also alleges that his current sleep apnea was incurred during service. 
Although the STRs do not contain any record of complaints or treatment for sleep apnea, the Board notes the several "buddy" statements submitted in support of the Veteran's contentions that his symptoms began during his service, including loud snoring and erratic breathing while sleeping.  The Veteran's friends are obviously competent to observe that he exhibited loud snoring and erratic breathing when asleep; however, whether those observations reflected underlying sleep apnea is a medical question that requires medical expertise.  The question presented (whether the record supports the Veteran's allegations of continuous sleep apnea symptoms (vs. merely a history of snoring), and whether sleep apnea was incurred in service) are medical questions, and an examination to secure an opinion that addresses these questions is necessary.

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify the providers of all evaluations and/or treatment he has received for his hypertension and sleep apnea, and to provide the authorizations necessary for VA to obtain all outstanding records of any such private evaluations or treatment he has received.  The AOJ should secure for the record copies of the complete clinical records of all evaluations and treatment from the sources identified.  

The AOJ must specifically obtain for the record complete copies of all pertinent VA treatment records that are now outstanding.  If any records sought are unavailable, the reason for their unavailability must be noted in the record. If a private provider does not respond to a VA request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received. 

2.  The AOJ should then arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of his hypertension.  The examiner must review the record (to include this remand).  Based on review of the record and interview and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or better probability) that his hypertension is related to (was first manifested in, or is otherwise etiologically related to) the Veteran's active duty service, to include the September 1998 notation of labile hypertension in his STRs.

The examiner must explain the rationale for all opinions and should comment on the significance, if any, on the September 1998 STR noting labile hypertension.

3.  The AOJ should also arrange for the Veteran to be examined by an appropriate physician to ascertain the likely etiology of his diagnosed obstructive sleep apnea.  Based on examination of the Veteran and review of the entire record (to specifically include the lay statements by the Veteran's friends describing loud snoring and erratic breathing during sleep in service), the examiner should provide an opinion as to whether it is it at least as likely as not (a 50% or better probability) that the Veteran's sleep apnea is related to (was first manifested in, or is otherwise etiologically related to) his active duty service.  

The examiner must explain the rationale for all opinions and should comment on the significance, if any, of the buddy statements indicating the Veteran snored loudly and exhibited erratic breathing while sleeping in service.  

4.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  Then, if in order, the case should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



